



EXHIBIT 10.4


INDEPENDENT MANAGER AGREEMENT


THIS INDEPENDENT MANAGER AGREEMENT (the “Agreement”) is made as of June 12,
2019, by and between Alta Mesa Holdings GP, LLC, a Texas limited liability
company (the “Company”), and Patrick J. Bartels Jr. (“Manager”).


BACKGROUND


WHEREAS, the Company desires and has requested that Manager serve as an
independent manager of the Company.


WHEREAS, the Company and Manager are entering into this Agreement to induce the
Manager to serve in the capacity set forth above and to set forth certain
understandings between the parties.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual agreements and promises contained
herein, and other good and valuable consideration, the adequacy and sufficiency
of which are hereby acknowledged, Company and Manager hereby agree as follows:
1.    DUTIES. Manager agrees to (i) serve as an independent manager of the
Company and to be available to perform the duties consistent with such position
pursuant to the Articles of Organization of the Company and the Sixth Amended
and Restated Limited Liability Company Agreement of the Company (all as amended
and as may be amended from time to time, and, together, the “Organizational
Documents”) and the laws of the state of Texas; and (ii) serve as a member of
one or more committees of the Board of Managers (the “Board”) as may be
requested from time to time by the Company or a majority of the Board, and for
which Manager is qualified to serve. Manager agrees to devote as much time as is
reasonably necessary to perform completely his duties as an independent manager
of the Company. The parties hereto acknowledge and agree that Manager is being
engaged to serve as an independent manager of the Company only and is not being
engaged to serve, and shall not serve, the Company in any other capacity.
2.    TERM. By execution of this Agreement, Manager accepts his appointment or
election as independent manager of the Company and agrees to serve in such
capacity until the earlier of (i) the election and qualification of a successor
to Manager, and (ii) Manager’s death, resignation or removal.
3.    COMPENSATION. For all services to be rendered by Manager hereunder, and so
long as Manager has not been removed as a manager of the Company, the Company
agrees to pay, or to cause one or more of its subsidiaries or affiliates to pay,
Manager a monthly fee of $25,000, payable in advance each month on the first
business day of each applicable month, with the first monthly fee due upon
execution of this Agreement; provided, however, that notwithstanding anything in
this Agreement to the contrary, Manager shall be entitled to receive a minimum
of $225,000 in aggregate fees from the Company to the extent the Manager is
removed as a manager of the Company without cause.


As used herein, “cause” “means any of the following: (A) the Manager’s final
conviction by a court of competent jurisdiction of a felony involving moral
turpitude, or entering the plea of nolo contendere to such felony by the
Manager; (B) the commission by the Manager of a demonstrable act of material
fraud, or a proven and material misappropriation of funds or other property, of
or upon the Company or any of its affiliates; (C) the engagement by the Manager,
without the written approval of the Company, in any material activity which
directly competes with the business of the Company or any of its affiliates, or
which would directly result in a material injury to the business or reputation
of the Company or any of its affiliates; or (D) the breach by Manager of any
material provision of this Agreement. With respect to items (C) and (D) above,
in order to constitute “cause” hereunder, Manager must also fail to cure such
breach within a reasonable time period set by the Company but in no event less
than twenty (20) calendar days after Manager’s receipt of such notice.


4.    EXPENSES. In addition to the compensation provided in Section 3 hereof,
the Company will reimburse or will cause one or more of its subsidiaries to
reimburse Manager for reasonable and documented business-related expenses
incurred in good faith in the performance of Manager’s duties for the Company.
Such payments shall be made by the Company or one or more of its subsidiaries or
affiliates upon submission by Manager of a signed statement itemizing the
expenses incurred. Such statement shall be accompanied by sufficient documentary
matter to support the expenditures.
5.    CONFIDENTIALITY. The Company and Manager each acknowledge that in order
for Manager to perform his duties as an independent Manager of the Company,
Manager shall necessarily be obtaining access to certain confidential
information concerning the Company and its affiliates (“Confidential
Information”). The rights and obligations of Manager and


1

--------------------------------------------------------------------------------





the Company with respect to such Confidential Information are governed by the
terms of that certain Confidentiality Agreement, dated as of June 8, 2019,
between Company and Manager.
6.    INDEMNIFICATION.
(a)     Certain Definitions. For purposes of this Section 6:
References to “agent” shall mean any person who is or was a manager, officer or
employee of the Company or other person authorized by the Company to act for the
Company.
“Corporate Status” describes the status of a person who is or was a manager of
the Company.
“Disinterested Manager” shall mean a manager of the Company who is not and was
not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Manager.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Expenses” shall include all direct and indirect costs, fees and expenses of any
type or nature whatsoever, including, without limitation, all reasonable
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, fax transmission charges, secretarial
services and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in, a Proceeding (as defined below), including reasonable
compensation for time spent by Manager for which he or she is not otherwise
compensated by the Company or any third party. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding
(as defined below), including without limitation the principal, premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Manager or the amount of judgments or fines
against Manager.
References to “fines” shall include any excise tax assessed on Manager with
respect to any employee benefit plan; and if Manager acted in good faith and in
a manner Manager reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan, Manager shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.
“Independent Counsel” shall mean a law firm or a member of a law firm with
significant experience in matters of corporation law and that neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Manager in any matter material to either such party (other than with respect
to matters concerning Manager under this Agreement, or of other indemnitees
under similar indemnification agreements); or (ii) any other party to the
Proceeding (as defined below) giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Manager in an action to determine Manager’s rights under
this Agreement.
The term “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that “Person” shall exclude: (i) the Company; (ii) any Subsidiaries (as defined
below) of the Company; (iii) any employment benefit plan of the Company or of a
Subsidiary (as defined below) of the Company or of any corporation owned,
directly or indirectly, by the members of the Company in substantially the same
proportions as their ownership of membership interests of the Company; and (iv)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or of a Subsidiary (as defined below) of the Company or of a
corporation owned directly or indirectly by the members of the Company in
substantially the same proportions as their ownership of membership interests of
the Company.
The term “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative or related nature, in which
Manager was, is, will or might be involved as a party or otherwise by reason of
the fact that Manager is or was a manager of the Company, by reason of any
action (or failure to act) taken by him or of any action (or failure to act) on
his part while acting as a manager of the Company, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement, or advancement of expenses can be provided
under this Agreement.


2

--------------------------------------------------------------------------------





The term “Subsidiary,” with respect to any Person, shall mean any corporation,
limited liability company, partnership, joint venture, trust or other entity of
which a majority of the voting power of the voting equity securities or equity
interest is owned, directly or indirectly, by that Person.
(b)     Indemnity in Third-Party Proceedings. To the fullest extent permitted by
applicable law, the Company shall indemnify, hold harmless and exonerate Manager
in accordance with the provisions of this Section 6(b) if Manager was, is, or is
threatened to be made, a party to or a participant (as a witness, deponent or
otherwise) in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of Manager’s Corporate
Status. Pursuant to this Section 6(b), Manager shall be indemnified, held
harmless and exonerated against all Expenses, judgments, liabilities, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties and amounts paid in settlement) actually,
and reasonably incurred by Manager or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Manager acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that his conduct was unlawful.
(c)    Indemnity in Proceedings By or in the Right of the Company. To the
fullest extent permitted by applicable law, the Company shall indemnify, hold
harmless and exonerate Manager in accordance with the provisions of this Section
6(c) if Manager was, is, or is threatened to be made, a party to or a
participant (as a witness, deponent or otherwise) in any Proceeding by or in the
right of the Company to procure a judgment in its favor by reason of Manager’s
Corporate Status. Pursuant to this Section 6(c), Manager shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding or any
claim, issue or matter therein, if Manager acted in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification, hold harmless or exoneration for Expenses shall be
made under this Section 6(c) in respect of any claim, issue or matter as to
which Manager shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Manager is fairly
and reasonably entitled to indemnification, to be held harmless or to
exoneration.
(d)    Indemnification for Expenses of a Party Who Is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Manager was or is, by reason of Manager’s Corporate Status, a party
to (or a participant in) and is successful, on the merits or otherwise, in any
Proceeding or in defense of any claim, issue or matter therein, in whole or in
part, the Company shall, to the fullest extent permitted by applicable law,
indemnify, hold harmless and exonerate Manager against all Expenses actually and
reasonably incurred by him in connection therewith. If Manager is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall, to the fullest extent permitted by applicable law, indemnify,
hold harmless and exonerate Manager against all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter. If Manager is not wholly successful in such Proceeding,
the Company also shall, to the fullest extent permitted by applicable law,
indemnify, hold harmless and exonerate Manager against all Expenses reasonably
incurred in connection with a claim, issue or matter related to any claim,
issue, or matter on which Manager was successful. For purposes of this Section
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
(e)    Indemnification for Expenses as a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Manager is, by reason of his
Corporate Status, a witness or deponent in any Proceeding to which Manager was
or is not a party or threatened to be made a party, he shall, to the fullest
extent permitted by applicable law, be indemnified, held harmless and exonerated
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.
(f)    Additional Indemnification, Hold Harmless, and Exoneration Rights.
Notwithstanding any limitation in Sections 6(b), 6(c), or 6(d), the Company
shall, to the fullest extent permitted by applicable law, indemnify, hold
harmless and exonerate Manager if Manager is a party to or threatened to be made
a party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, liabilities, fines, penalties and amounts
paid in settlement) actually and reasonably incurred by Manager in connection
with the Proceeding. No indemnification, hold harmless or exoneration rights
shall be available under this Section 6(f)(i) on account of Manager’s conduct
which is an act or omission not in good faith or which involves intentional
misconduct or a knowing violation of the law.


(g)    Contribution in the Event of Liability.


3

--------------------------------------------------------------------------------





(i)    To the fullest extent permissible under applicable law, if the
indemnification, hold harmless and/or exoneration rights provided for in this
Agreement are unavailable to Manager in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying, holding harmless or
exonerating Manager, shall pay, in the first instance, the entire amount
incurred by Manager, whether for judgments, liabilities, fines, penalties,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Proceeding without requiring Manager to contribute to such payment, and the
Company hereby waives and relinquishes any right of contribution it may have at
any time against Manager.
(ii)    The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with Manager (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Manager.
(iii)    The Company hereby agrees to fully indemnify, hold harmless and
exonerate Manager from any claims for contribution which may be brought by
officers, managers, directors or employees of the Company other than Manager who
may be jointly liable with Manager.
(h)    Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnification, advance
expenses, hold harmless or exoneration payment in connection with any claim made
against Manager:
(i)    for which payment has actually been received by or on behalf of Manager
under any insurance policy, contract, agreement or other indemnity or
advancement provision or otherwise, except with respect to any excess beyond the
amount actually received under any insurance policy, contract, agreement, other
indemnity or advancement provision or otherwise;
(ii)    for an accounting of profits made from the purchase and sale (or sale
and purchase) by Manager of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (or any successor rule) or similar provisions
of state statutory law or common law; or
(iii)    except as otherwise provided in Sections 6(m)(vi) and 6(m)(vii) hereof,
in connection with any Proceeding (or any part of any Proceeding) initiated by
Manager, including any Proceeding (or any part of any Proceeding) initiated by
Manager against the Company or its managers, directors, officers, employees or
other indemnitees, unless (A) the Board authorized the Proceeding (or any part
of any Proceeding) prior to its initiation or (B) the Company provides the
indemnification, advance of expenses, hold harmless or exoneration payment, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law. Manager shall seek payments or advances from the Company only to
the extent that such payments or advances are unavailable from any insurance
policy of the Company covering Manager.
(i)    Advances of Expenses; Defense of Claim.
(i)    Notwithstanding any provision of this Agreement to the contrary, and to
the fullest extent not prohibited by applicable law, the Company shall pay the
Expenses incurred by Manager (or reasonably expected by Manager to be incurred
by Manager within three months) in connection with any Proceeding within ten
(10) days after the receipt by the Company of a statement or statements
requesting such advances from time to time, prior to the final disposition of
any Proceeding. Advances shall, to the fullest extent permitted by law, be
unsecured and interest free. Advances shall, to the fullest extent permitted by
law, be made without regard to Manager’s ability to repay the Expenses and
without regard to Manager’s ultimate entitlement to be indemnified, held
harmless or exonerated under the other provisions of this Agreement. Advances
shall include any and all reasonable Expenses incurred pursuing a Proceeding to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. To the
fullest extent required by applicable law, such payments of Expenses in advance
of the final disposition of the Proceeding shall be made only upon the Company’s
receipt of (i) an undertaking, by or on behalf of Manager, to repay the advanced
amounts to the extent that it is ultimately determined that Manager is not
entitled to be indemnified, held harmless or exonerated by the Company under the
provisions of this Agreement, the Organizational Documents, applicable law or
otherwise, and (ii) a written affirmation by the Manager of his good faith
belief that he has met the standard of conduct necessary for indemnification
under Title 1, Chapter 8 of the Texas Business Organizations Code. This Section
6(i)(i) shall not apply to any claim made by Manager for which an
indemnification, advance of expenses, hold harmless or exoneration payment is
excluded pursuant to Section 6(h).
(ii)    The Company will be entitled to participate in the Proceeding at its own
expense.
(iii)    The Company shall not settle any action, claim or Proceeding (in whole
or in part) which would impose any Expense, judgment, liability, fine, penalty
or limitation on Manager without Manager’s prior written consent.


4

--------------------------------------------------------------------------------





(j)    Procedure for Notification and Application for Indemnification.
(i)    Manager agrees to notify promptly the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding, claim, issue or matter therein
which may be subject to indemnification, hold harmless or exoneration rights, or
advancement of Expenses covered hereunder. The failure of Manager to so notify
the Company shall not relieve the Company of any obligation which it may have to
Manager under this Agreement, or otherwise.
(ii)    Manager may deliver to the Company a written application to indemnify,
hold harmless or exonerate Manager in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as Manager
deems appropriate in his sole discretion. Following such a written application
for indemnification by Manager, Manager’s entitlement to indemnification shall
be determined according to Section 6(k)(i) of this Agreement.
(k)    Procedure Upon Application for Indemnification.
(i)    A determination, if required by applicable law, with respect to Manager’s
entitlement to indemnification shall be made in the specific case by one of the
following methods, which shall be at the election of Manager: (A) by a majority
vote of the Disinterested Managers, even though less than a quorum of the Board,
(B) by a committee of such managers designated by majority vote of such
managers, or (C) if there are no Disinterested Managers or if such managers so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Manager. The Company promptly will advise Manager in
writing with respect to any determination that Manager is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that Manager is entitled
to indemnification, payment to Manager shall be made within ten (10) days after
such determination. Manager shall reasonably cooperate with the person, persons
or entity making such determination with respect to Manager’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Manager and reasonably necessary to such determination. Any costs
or Expenses (including reasonable attorneys’ fees and disbursements) incurred by
Manager in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Manager’s entitlement to indemnification) and the Company hereby agrees to
indemnify and to hold Manager harmless therefrom.
(ii)    In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 6(k)(i) hereof, the
Independent Counsel shall be selected as provided in this Section 6(k)(ii). The
Independent Counsel shall be selected by Manager (unless Manager shall request
that such selection be made by the Board), and Manager shall give written notice
to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of “Independent Counsel” as defined in Section 6(a) of this
Agreement. If the Independent Counsel is selected by the Board, the Company
shall give written notice to Manager advising him of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section
6(a) of this Agreement. In either event, Manager or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been received, deliver to the Company or to Manager, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 6(a) of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within twenty (20) days after submission by Manager of a written request for
indemnification pursuant to Section 6(j)(ii) hereof, no Independent Counsel
shall have been selected and not objected to, either the Company or Manager may
petition any court in the State of Texas having subject matter jurisdiction
thereof and in which venue is proper for resolution of any objection which shall
have been made by the Company or Manager to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by such court, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 6(k)(i) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 6(m)(i) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
(iii)    The Company agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.


5

--------------------------------------------------------------------------------





(l)     Presumptions and Effect of Certain Proceedings.
(i)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Manager is entitled to indemnification under this Agreement if Manager has
submitted a request for indemnification in accordance with Section 6(j)(ii) of
this Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by the Disinterested Directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Manager has met the applicable standard of conduct, nor an actual determination
by the Company (including by the Disinterested Directors or Independent Counsel)
that Manager has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Manager has not met the applicable
standard of conduct.
(ii)    If the person, persons or entity empowered or selected under Section
6(k) of this Agreement to determine whether Manager is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent
permitted by law, be deemed to have been made and Manager shall be entitled to
such indemnification, absent (i) a misstatement by Manager of a material fact,
or an omission of a material fact necessary to make Manager’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such 30-day
period may be extended for a reasonable time, not to exceed an additional
fifteen (15) days, if the person, persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining or evaluating of documentation and/or
information relating thereto.
(iii)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Manager to
indemnification or create a presumption that Manager did not act in good faith
and in a manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Manager had reasonable cause to believe that his conduct was unlawful.
(iv)    For purposes of any determination of good faith, Manager shall be deemed
to have acted in good faith if Manager’s action is based on the records or books
of account of the Company, including financial statements, or on information
supplied to Manager by the managers or officers of the Company in the course of
their duties, or on the advice of legal counsel for the Company, its Board, any
committee of the Board or any manager of the Company, or on information or
records given or reports made to the Company, its Board, any committee of the
Board or any manager, by an independent certified public accountant or by an
appraiser or other expert selected by the Company, its Board, any committee of
the Board or any manager. The provisions of this Section 6(l)(iv) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Manager may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.
(v)    The knowledge and/or actions, or failure to act, of any other manager,
officer, agent or employee of the Company shall not be imputed to Manager for
purposes of determining the right to indemnification under this Agreement.
(m)    Remedies of Manager.
(i)    In the event that (i) a determination is made pursuant to Section 6(k) of
this Agreement that Manager is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 10 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 6(k)(i) of this Agreement within thirty (30) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 6(d), 6(e), 6(f) or the last
sentence of Section 6(k)(i) of this Agreement within ten (10) days after receipt
by the Company of a written request therefor, (v) a contribution payment is not
made in a timely manner pursuant to Section 6(g) of this Agreement, (vi) payment
of indemnification pursuant to Section 6(b) or 6(c) of this Agreement is not
made within ten (10) days after a determination has been made that Manager is
entitled to indemnification, or (vii) payment to Manager pursuant to any hold
harmless or exoneration rights under this Agreement or otherwise is not made in
accordance with this Agreement, Manager shall be entitled to an adjudication by
any court in the State of Texas having subject matter jurisdiction thereof and
in which venue is proper to such indemnification, hold harmless, exoneration,
contribution or advancement rights. Alternatively, Manager, at his option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. Except
as set forth herein,


6

--------------------------------------------------------------------------------





the provisions of Texas law (without regard to its conflict of laws rules) shall
apply to any such arbitration. The Company shall not oppose Manager’s right to
seek any such adjudication or award in arbitration.
(ii)    In the event that a determination shall have been made pursuant to
Section 6(k)(i) of this Agreement that Manager is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 6(m) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Manager shall not be prejudiced by reason of that
adverse determination.
(iii)    In any judicial proceeding or arbitration commenced pursuant to this
Section 6(m), Manager shall be presumed to be entitled to be indemnified, held
harmless, exonerated and advanced Expenses under this Agreement and the Company
shall have the burden of proving Manager is not entitled to be indemnified, held
harmless, exonerated and advanced Expenses, as the case may be, and the Company
may not refer to or introduce into evidence any determination pursuant to
Section 6(k)(i) of this Agreement adverse to Manager for any purpose. If Manager
commences a judicial proceeding or arbitration pursuant to this Section 6(m),
Manager shall not be required to reimburse the Company for any advances pursuant
to Section 6(i) until a final determination is made with respect to Manager’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).
(iv)    If a determination shall have been made pursuant to Section 6(k)(i) of
this Agreement that Manager is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 6(m), absent (i) a misstatement by Manager of a
material fact, or an omission of a material fact necessary to make Manager’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(v)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 6(m) that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
(vi)    The Company shall indemnify and hold harmless Manager to the fullest
extent permitted by law against all Expenses and, if requested by Manager, shall
(within ten (10) days after the Company’s receipt of such written request) pay
to Manager, to the fullest extent permitted by applicable law, such Expenses
which are incurred by Manager in connection with any judicial proceeding or
arbitration brought by Manager: (A) to enforce his rights under, or to recover
damages for breach of, this Agreement or any other indemnification, hold
harmless, exoneration, advancement or contribution agreement or provision of the
Organizational Documents now or hereafter in effect; or (B) for recovery or
advances under any insurance policy maintained by any person for the benefit of
Manager, regardless of the outcome and whether Manager ultimately is determined
to be entitled to such indemnification, hold harmless or exoneration right,
advancement, contribution or insurance recovery, as the case may be (unless such
judicial proceeding or arbitration was not brought by Manager in good faith).
(vii)    Interest shall be paid by the Company to Manager at the legal rate
under Texas law for amounts which the Company indemnifies, holds harmless or
exonerates, or advances, or is obliged to indemnify, hold harmless or exonerate
or advance for the period commencing with the date on which Manager requests
indemnification, to be held harmless, exonerated, contribution, reimbursement or
advancement of any Expenses and ending with the date on which such payment is
made to Manager by the Company.
(n)    Security. Notwithstanding anything herein to the contrary, to the extent
requested by Manager and approved by the Board, the Company may at any time and
from time to time provide security to Manager for the Company’s obligations
hereunder through an irrevocable bank line of credit, funded trust or other
collateral. Any such security, once provided to Manager, may not be revoked or
released without the prior written consent of Manager.
(o)    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
(i)    The rights of Manager as provided by this Agreement shall not be deemed
exclusive of any other rights to which Manager may at any time be entitled under
applicable law, the Organizational Documents, any agreement, a vote of members
of the Company or a resolution of managers, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Manager under this Agreement in respect of any Proceeding
(regardless of when such Proceeding is first threatened, commenced or completed)
or claim, issue or matter therein arising out of, or related to, any action
taken or omitted by such Manager in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in applicable law,
whether by statute or judicial decision, permits greater indemnification, hold
harmless or exoneration rights or advancement of Expenses than would be afforded
currently under the Organizational Documents or this Agreement, it


7

--------------------------------------------------------------------------------





is the intent of the parties hereto that Manager shall enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
(ii)    The Company may purchase and maintain insurance or furnish similar
protection or make other arrangements including, but not limited to, providing a
trust fund, letter of credit, or surety bond (“Indemnification Arrangements”) on
behalf of Manager against any liability asserted against him or incurred by or
on behalf of him or in such capacity as a manager, employee or agent of the
Company, or arising out of his status as such, whether or not the Company would
have the power to indemnify him against such liability under the provisions of
this Agreement. The purchase, establishment, and maintenance of any such
Indemnification Arrangement shall not in any way limit or affect the rights and
obligations of the Company or of Manager under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Manager shall not in any way limit or affect the rights and
obligations of the Company or the other party or parties thereto under any such
Indemnification Arrangement.
(iii)    To the extent that the Company or any of its affiliates maintains an
insurance policy or policies providing liability insurance for managers,
employees, or agents of the Company, Manager shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such managers, employees or agents under such policy
or policies. If, at the time the Company receives notice from any source of a
Proceeding as to which Manager is a party or a participant (as a witness,
deponent or otherwise), the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Manager, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.
(iv)    In the event of any payment under this Agreement, the Company, to the
fullest extent permitted by law, shall be subrogated to the extent of such
payment to all of the rights of recovery of Manager, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
(p)    Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Manager serves as a manager of
the Company and shall continue thereafter so long as Manager shall be subject to
any possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Manager pursuant to Section 6(m) of this Agreement) by
reason of his Corporate Status, whether or not he is acting in any such capacity
at the time any liability or expense is incurred for which indemnification or
advancement can be provided under this Agreement.
7.     INFORMATION. The Company shall make its management available to discuss
the business and operations of the Company upon Manager’s reasonable request.


8.    EFFECT OF WAIVER. The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.
9.    GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the state
of Texas without reference to its conflicts of laws principles.
10.    ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall not be transferable except by operation of law without Manager’s consent,
and all the covenants and agreements hereunder shall inure to the benefit of,
and be enforceable by or against, its successors and assigns. The duties and
obligations of Manager under this Agreement are personal and therefore Manager
may not assign any right or duty under this Agreement without the prior written
consent of the Company.
11.    BINDING EFFECT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by each of the parties
hereto and their respective successors, permitted assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), heirs and personal
legal representatives.


8

--------------------------------------------------------------------------------





12.     SEVERABILITY; HEADINGS. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid as applied to any fact or
circumstance, it shall be modified by the minimum amount necessary to render it
valid, and any such invalidity shall not affect any other provision, or the same
provision as applied to any other fact or circumstance. The headings used in
this Agreement are for convenience only and shall not be construed to limit or
define the scope of any Section or provision.
13.    COUNTERPARTS; AMENDMENT. This Agreement may be executed in one or more
counterparts, each of which shall be considered one and the same agreement. No
amendment to this Agreement shall be effective unless in writing signed by each
of the parties hereto.
The parties hereto have caused this Independent Manager Agreement to be executed
on the date first above written.


For Alta Mesa Holdings GP, LLC




 
 
By:
/s/ John C. Regan
Name:
John C. Regan
Title:
Chief Financial Officer



 
 
By:
/s/ Patrick J. Bartels Jr.
Name:
Patrick J. Bartels Jr.
Title:
Managing Member
 
Redan Advisors LLC







9